Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing HSBC Investor Funds HSBC Advisor Funds Trust HSBC LifeLine Funds Supplement Dated September 22, 2008 to the Statements of Additional Information dated February 28, 2008, as supplemented to date On September 19, 2008, pursuant to a vote of the shareholders of the HSBC Investor Growth and Income Fund (the Growth and Income Fund) at a Special Shareholder Meeting held on September 10, 2008, the assets of the Growth and Income Fund were merged into the HSBC Investor Growth Fund. Consequently, the Growth and Income Fund is no longer offered by the Trust and all references to the Growth and Income Fund in the Statements of Additional Information are hereby deleted. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH STATEMENT OF ADDITIONAL INFORMATION FOR FUTURE REFERENCE.
